Citation Nr: 1024490	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  01-02 575A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for major 
depression from April 15, 1981, to March 13, 1994.

2. Entitlement to an initial rating in excess of 50 percent 
for major depression from March 14, 1994.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from April 1979 to April 1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO in Cleveland, Ohio.  
In a September 1999 rating decision, the RO granted service 
connection for major depression and assigned an initial 
noncompensable rating for the period from April 15, 1981, to 
March 13, 1994, and a 50 percent rating from March 14, 1994.  
The RO denied the Veteran's claim for a TDIU in September 
2000.

In February 2002, the veteran and her husband testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  The Board remanded the appeal for further 
procedural and evidentiary development in June 2003 and again 
in November 2008.  Such development has been accomplished and 
the matter has been returned to the Board for further 
appellate review.






FINDINGS OF FACT

1.  From April 15, 1981 to March 13, 1994, the evidence of 
record does not demonstrate social and industrial impairment 
which can be attributed to the Veteran's service-connected 
major depression.

2.  From March 13, 1994, to November 6, 1996, the Veteran's 
major depression is shown to have resulted in considerable 
social and industrial impairment.

3.  From November 7, 1996 to the present, the Veteran's major 
depression is shown to have resulted in considerable social 
and industrial impairment; it is also shown to result in 
occupational and social impairment with reduced reliability 
and productivity.

4.  The Veteran has been awarded service connection for major 
depression, rated as 50 percent disabling.  

5.  The Veteran's employment background includes two years as 
a legal secretary, and very sporadic part-time work since 
that time.  Her educational background includes an Associates 
Degree.

6.  The medical evidence shows the Veteran is unemployable 
due to her personality disorder and substance abuse problems.

7.  The Veteran's service-connected disability alone does not 
render her unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  From April 15, 1981 to March 13, 1994, the criteria for 
the award of a compensable disability rating for major 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9405 
(1995).

2.  From March 14, 1994, to November 6, 1996, a disability 
rating greater than 50 percent for major depression is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9405 (1995).

3.  From November 7, 1996 to the present, a disability rating 
greater than 50 percent for major depression is not warranted 
under either the older or the newer regulatory criteria, as 
neither set of criteria supports a more favorable analysis of 
the Veteran's situation.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9405 
(1995); 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9434 (2009).

4.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends she is totally disabled and rendered 
unemployable by her service-connected major depression.  She 
is seeking a 100 percent disability rating and/or a grant of 
a total disability rating based upon unemployability due to 
service-connected disability for the entire period of time at 
issue.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This information was 
provided in letters of March 2003 and May 2004, prior to the 
most recent adjudications of this appeal.  The VA is also 
required to inform the Veteran of how the VA assigns 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A letter containing 
this information was provided to the Veteran in March 2009.  

The Veteran's service treatment records, VA medical records, 
VA vocational rehabilitation records, and copies of her 
Social Security records have been obtained.  She has 
submitted a treatment workbook showing her efforts at 
psychological self-understanding for review.  She and her 
former husband provided sworn testimony during a hearing 
before the undersigned Veterans Law Judge.  She and her 
representative have presented written arguments in support of 
her claims.  

The veteran has been provided with VA medical examinations.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on clinical examinations, and 
provide medical information needed to address the rating 
criteria relevant to this case.  In particular, the report of 
the most recent March 2009 VA examination reflects extensive 
review of the Veteran's historical medical records over the 
past thirty years, and thorough analysis of the various 
psychiatric diagnoses which have been rendered over the 
years.  The examiner was provided with and discussed the 
different rating criteria applicable to each rating period.  
The report reflects well-supported conclusions and clear 
explanations.  The conclusions were based upon the Veteran's 
prior medical history and her disability was described in 
sufficient detail so that the Board's evaluation of the 
Veteran's major depression can be fully informed.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).

We are satisfied that all relevant and obtainable evidence 
has been obtained.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased disability ratings

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for major depression 
following the initial award of service connection, the VA is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the Veteran's service 
connection grant was implemented effective in April 1981, 
this exercise involves a lengthy period of time and a large 
number of medical records.  

It is important to note at the outset that the Board's task 
here is that of reviewing the evidence of record and applying 
the appropriate laws and regulations to determine the 
appropriate disability rating to be assigned to the 
impairment resulting from the Veteran's service-connected 
major depression.  In so doing, we note that the Veteran has 
multiple psychiatric diagnoses of record and that psychiatric 
symptoms can often result from multiple psychiatric 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has recognized the complexity of 
these cases involving multiple diagnoses, noting that for 
psychiatric conditions, multiple diagnoses may represent 
subjective differences of opinions of examiners.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

However, in this case, service connection has been granted 
for major depression only.  Thus, the issue before the Board 
now is that of the appropriate disability rating to be 
assigned to her major depression.  Because the Clemons case 
involved a claim for entitlement to service connection, 
viewing the disability at issue as broadly as possible was 
appropriate.  Here, service connection has already been 
granted, and thus, our task is that of identifying the level 
of impairment resulting from the service-connected 
disability, to the extent possible.  To accomplish this task, 
we rely upon medical experts to attribute the Veteran's 
various symptoms either to her service-connected major 
depression, or to her nonservice-connected disabilities, as 
this is a task requiring medical expertise which the Board 
does not possess.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
As service connection is precluded for personality disorders, 
it follows that VA compensation may not be paid for 
impairment resulting from personality disorders.

With regard to substance abuse problems in general, governing 
law precludes the payment of VA compensation for disability 
which is the "result of the person's own willful misconduct 
or abuse of alcohol or drugs."  38 U.S.C.A. § 1110.

Revised VA regulations codified in 38 C.F.R. § 4.130, 
regarding the evaluation of neuropsychiatric disabilities 
became effective November 7, 1996, before the promulgation of 
a final decision on the veteran's claim for entitlement to an 
increased rating for major depression.  61 Fed.Reg. 52695 
(1996).  When a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
new regulations cannot be applied prior to their effective 
date.  A legal opinion promulgated by the VA Office of the 
General Counsel held that whether the amended criteria for 
the evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  
Thus, for the time period subsequent to November 7, 1996, a 
comparison of the old regulatory criteria as applied to the 
facts of the veteran's case with the new regulatory criteria 
as applied to the facts is required by law.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  The criteria 
provided for evaluating impairment resulting from 
psychoneurotic disorders were as follows:

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability.  
[0 percent]

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1995).

Under the amended regulatory rating criteria, depression, 
along with other anxiety disorders, is rated under a 
"General Rating Formula for Mental Disorders".  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).  As amended, the 
regulation reads:

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.  
[0 percent]

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  
[10 percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

The psychiatric symptoms discussed above are not exclusive; 
they are examples of typical symptoms for the listed 
percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2009).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2009).  All diagnoses of 
mental disorders must conform to the psychiatric standards 
set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDER, Fourth Edition, The American Psychiatric Association 
(1994), (DSM-IV).  38 C.F.R. § 4.125 (2009).

        April 15, 1981 to March 13, 1994

The claims file contains little information pertaining to the 
Veteran's mental health status during this time period, as it 
does not appear that she sought regular medical treatment.

The report of a VA psychiatric examination conducted in June 
1981 reflects the examiner's conclusion that "the most 
likely diagnosis appears to be that of personality disorder, 
with possibly passive aggressive features."  At the time, 
she was living with her parents, receiving unemployment, and 
hoping to go to school, although she was uncertain as to what 
type of school she desired.  

The Veteran earned an Associates degree in Secretarial 
Science in May 1983, and apparently worked as a legal 
secretary for approximately two years.  

The report of a February 1994 phone call with the Social 
Security Administration reflects the veteran's report that 
she was not seeing any health care provider for mental 
problems and was not taking medication at that time.  She had 
not seen her previous mental health care provider since 1984, 
and had not been hospitalized since her inservice 
hospitalization at Bethesda Naval Hospital.

A report provided by the Veteran's family doctor to the 
Social Security Administration in March 1994 reflects that 
she had last been seen in October 1992, that he had never 
prescribed any medication for an emotional condition and that 
there was no information in the Veteran's chart about 
depression, schizophrenia, or a personality disorder.  During 
a follow-up phone call the same month, the doctor explained 
that he had suggested sending the Veteran to a mental health 
center several times, but that she refused to go.  He never 
made a diagnosis of a mental disorder as he felt that was not 
his field.  He also noted that the Veteran acted strange in 
his office, and that although she dressed appropriately, she 
did not appear well kept.

In light of the near-total absence of medical or other 
evidence reflecting the Veteran's level of functioning from 
April 1981 until March 1994, the Board can only find that the 
criteria for a compensable disability rating have not been 
met.  That she was able to attend school and maintain a job 
for at least two years is shown in the record, but the record 
contains little else contemporaneous with this period of 
time.  The Board acknowledges the evidence from the Veteran's 
family doctor, that she acted strange and had been referred 
to a mental health center, but this statement does not 
provide a basis for 1) attributing these symptoms to major 
depression, versus her personality disorder or substance 
abuse problems (for which monetary compensation may not be 
paid, as explained above), or 2) assigning a particular 
percentage level of impairment.  Absent evidence 
demonstrating that the Veteran manifested social and 
industrial impairment which could be reasonably attributed to 
major depression between April 1981 and March 1994, the Board 
is constrained to hold that the preponderance of the evidence 
is against the claim for a compensable disability rating 
under the provisions of 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Code 9405 (1995), for this period of time.

	March 13, 1994 to November 6, 1996

The report of a March 1994 psychological examination 
conducted pursuant to the Veteran's Social Security claim 
reflects diagnoses of "rule out schizophrenia, 
undifferentiated type, and schizotypal personality 
disorder."  The examiner noted that the Veteran's prognosis 
was very poor without treatment and opined that she was not 
capable of handling personal funds.  The examiner also noted 
that the Veteran participated in behaviors that were 
potentially and actually harmful to her.  The report reflects 
multiple instances of inappropriate communication, statements 
of tangentiality, difficulty concentrating, and derealization 
on the part of the Veteran during the clinical interview.  
The report of a March 1994 functional capacity assessment 
conducted pursuant to the Veteran's Social Security claim 
reflects poor maturity, very poor social interactions, and 
very poor ability to make decisions.  It is these reports 
which provide the basis for the RO's award of a 50 percent 
disability rating from March 1994 to November 1996.  

It would appear that the Veteran was not employed during this 
period, although the evidence is inconclusive as to her 
employment status.  During a 1997 Board hearing she testified 
that she had worked at a car wash briefly in 1994, but no 
further information is contained in any of the voluminous 
records which comprise the veteran's VA claims file. 

Upon review, the Board again notes the limited evidence 
reflecting these two and a half years, as two reports dated 
in March 1994 comprise the only evidence illustrating the 
Veteran's level of functioning during this time period.  Our 
task is rendered more difficult, as neither of these reports 
contains a diagnosis of depression, but rather the authors 
attribute the Veteran's functional problems to possible 
schizophrenia and a personality disorder.  Neither of these 
two disorders is considered to be service-connected for 
purposes of VA compensation.  However, the evidence is clear 
that the Veteran was impaired in her ability to establish 
relationships with people and she reduced levels of 
reliability, flexibility and efficiency are certainly 
reflected in the two March 1994 reports.  The evidence 
available, however, does not support a finding that her 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired as a result 
of her service-connected disability during this time.  
Similarly, it is not shown that her psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in her ability to obtain or retain employment as a 
result of her service-connected disability from March 1994 to 
November 1996, as is required under the applicable criteria 
for an award of a 70 percent or higher disability rating.  
The Board therefore holds that the preponderance of the 
evidence is against a disability rating greater than 
50 percent for service-connected major depression from March 
1994 to November 1996.

	November 7, 1996 to the present

As noted above, when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  Thus, 
for the time period subsequent to November 7, 1996, a 
comparison of the old regulatory criteria as applied to the 
facts of the veteran's case with the new regulatory criteria 
as applied to the facts is required by law.  In this case, it 
appears that the RO initially assigned the 50 percent 
disability rating under the newer criteria.  However, it is 
the responsibility of the Board to perform the comparison 
required by law, so as to ensure that the Veteran is given 
the highest disability rating allowable by law, under 
whichever criteria are more favorable to her throughout the 
appeal period after the regulatory change was implemented.

The Veteran briefly sought medical care from the VA 
healthcare system in April 1998.  However, a May 1998 therapy 
note shows that she was "not desiring therapy at this time. 
. . Remains strongly fixated on claim determination."

The report of a March 1999 VA examination reflects diagnoses 
of major depression with anxiety, alcohol dependence, 
cannabis abuse, and a histrionic personality disorder.  A 
Global Assessment of Functioning (GAF) Score of 55 was 
assigned.  The VA examiner rendered the opinion that the 
Veteran's major depression, alcohol dependence, and cannabis 
abuse were the direct result of an incident during service, 
when the Veteran was sexually assaulted by an officer.  The 
examiner commented in a June 1999 addendum that if the 
Veteran had been able to tell anyone about the assault and 
seek treatment at the time or soon after, her symptoms could 
have been controlled.  It was essentially this report upon 
which the September 1999 grant of service connection for 
major depression was based.  

A June 1999 VA special psychological examination reflects 
that the Veteran was married in March 1998, but that the 
marriage was rocky.  She had been working as a phone operator 
in January 1999 but was fired due to rudeness.  The examiner 
opined that the examination itself was 'retraumatizing' to 
the Veteran, and noted that the interview was painful and 
unpleasant, because the Veteran was emotionally unstable, 
yelling, crying, and conveying her anger for one hour and a 
half.  Following the clinical interview and psychological 
testing, the examiner rendered diagnosis of major depression 
with paranoid and anxious features, alcohol dependence in 
partial remission, sexual abuse of an adult based upon an 
alleged sexual assault, and a borderline personality 
disorder.  The examiner specifically noted that the Veteran 
had inability to retain a job, manifested by a recent 
termination, but opined that "after medication and some 
achievement of emotional stability, perhaps the issue of 
retraining could be considered."  A GAF Score of 43 was 
assigned.  

During an August 2000 VA examination, the veteran reported 
that she had worked as a salesperson, but not for more than a 
few months at a time.  She remained married although she 
reported having some prior separations.  She was not seeking 
psychiatric treatment, although she stated that her family 
doctor had given her some Prozac.  She only took it when she 
was very angry with her husband, however.  The examiner 
rendered a diagnosis of "a very severe borderline 
personality disorder, at times accompanied with pretty severe 
depression."  The examiner assigned a GAF Score of 55 to 60, 
and explained that this means "she is expected to have 
serious difficulty functioning in her job, basically due to 
her personality disorder."

During a February 2002 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that she was not 
taking any medication, but that she expected to begin regular 
psychiatric treatment at the VA in the near future.  She also 
stated that she had done some seasonal part time work at 
Christmastime.  With regard to her mental state, she 
testified that she was quick to anger and slow to get over 
her outrage.  Her former husband testified that he felt her 
mental state was unstable, that she was easily frustrated and 
small irritations always grew into major confrontations.  He 
stated that he was always on pins and needles when they would 
go out in public, and often avoided social situations, 
worried about an outburst from her.  

VA medical records reflect that the Veteran began psychiatric 
treatment in June 2002.  She was assigned diagnoses of 
adjustment reaction with mixed emotional features, prolonged 
posttraumatic stress disorder, and depressive disorder.  She 
attended individual therapy and group therapy, and began 
taking psychotropic medication, as well.  

She also entered the VA vocational rehabilitation system, and 
began taking computer classes under the auspices of that 
program.  She also participated in a community work 
adjustment program.  Both situations deteriorated over time, 
however, due to the Veteran's anger control problems, as she 
used inappropriate language, and became overly agitated on 
the job, yelling at customers and at her supervisor.  
According to vocational rehabilitation records, she disrupted 
her computer class to the point where other students 
requested to change to another class.  Her case notes reflect 
instances of yelling at her case worker as well.  After the 
last of these instances, the case worker recommended that the 
Veteran undergo weekly psychotherapy with a clinician versed 
in the treatment of personality disorders.  The case worker, 
himself a neurorehabilitation psychologist, identified the 
Veteran's personality disorder as the source of her inability 
to work with others.  The final report in her VA vocational 
rehabilitation file reflects that she was eventually deemed 
unfeasible for employment; it was recommended that she focus 
on independent living skills and her emotional health, 
reducing as much stress as possible from her life.

The Veteran's marriage was dissolved in January 2003.  A 
March 2003 joint letter from the Veteran's treating VA 
psychologist and psychiatrist outlines her psychosocial 
stressors at the time, which included the end of the marriage 
and conflicts on the job in her VA-sponsored community 
readjustment program.  She was experiencing depression, 
anxiety, sleep disturbance, anger management problems, and 
interpersonal conflicts.  Her diagnoses at that time included 
dysthymia, mixed adjustment disorder, and borderline 
personality disorder.  Her GAF was 45.

The Veteran submitted a copy of a December 2003 mental 
functional capacity assessment completed by her VA treating 
psychologist, apparently in support of an application for 
food stamps and/or housing assistance.  The report shows that 
a psychologist deemed the Veteran to be unemployable, 
although the psychologist indicated that the Veteran's mental 
functional limitations were expected to last between 30 days 
and nine months.  

Evidence submitted by the Veteran shows that she filed for 
bankruptcy in 2004.  

The Veteran's VA treating psychologist submitted a statement 
for the record in June 2004, showing that the Veteran was 
participating in a program for substance abuse involving 
alcohol and cocaine, and anxiety and anger management skills 
classes.  She was taking medication.  She was complaining of 
anxiety, depression and occasional suicidal thoughts.  She 
reported racing thoughts and trouble concentrating.  She had 
a low tolerance for stress and a history of interpersonal 
conflicts and problematic behaviors.  Her pertinent diagnoses 
were recurrent major depression, alcohol abuse in partial 
remission, and borderline personality disorder.  The 
psychologist assigned a GAF Score of 50.

A VA clinical social worker submitted a June 2004 statement 
for the record, reflects that during the previous year the 
Veteran had displayed symptoms of a mood disorder, including 
depressive moods, a sense of hopelessness, a limited sense of 
insight caused by lowered expectations, an inability to 
resolve basic issues concerning her life, and a poor sense of 
planning her daily activities.  He also indicated that her 
quality of life has been negatively impacted by these 
symptoms, and that she was attempting to resolve these issues 
through a variety of treatment modalities.

The Veteran's VA outpatient treatment reports reflect her 
group and individual therapy from 2002 through 2006.  
Additionally, the Veteran has submitted several workbooks and 
worksheets she completed in her journey toward mental 
wellness during this time period.  She discontinued taking 
all psychotropic medication in February 2006, with the 
approval of her treating VA psychiatrist.  She apparently 
ceased psychiatric and psychological treatment with VA later 
in 2006.  

A letter from a psychologist with the Southwestern 
Pennsylvania Human Services Agency received in August 2007 
indicates that he had been treating the Veteran for the 
previous year for PTSD, with panic attacks, hypervigilant 
behaviors, night terrors, and impairment with concentration, 
maintaining a schedule, distractibility, occupational tasks, 
response to authority, awareness of hazards, and travel in 
unfamiliar places.  The psychologist indicated that the 
Veteran was having financial difficulty because "she still 
has significant occupational impairment."  

A February 2008 report of an evaluation performed on behalf 
of the Pennsylvania Office of Vocational Rehabilitation is of 
record.  Following extensive testing and a clinical interview 
with the Veteran, the examining psychologist reached the 
conclusion that the Veteran was unemployable at that time due 
to her psychiatric disabilities and compromised emotional 
status.  The psychologist rendered diagnostic impressions of 
bipolar I disorder, rule out schizoaffective disorder; 
polysubstance dependence of unknown status; reported PTSD; 
and a personality disorder, not otherwise specified.  The 
psychologist reported that the results from the clinical 
interview and personality assessment revealed extreme levels 
of continuing emotional turmoil associated with her 
disorders.  The Veteran scored very high on one particular 
test designed to measure levels of sociopathy.  At the time 
of the evaluation, she was experiencing severe mood swings, 
clinical depression, anxiety, social isolation, and 
agitation.  The psychologist recommended in the strongest 
terms that the Veteran initiate psychiatric treatment, to 
include pharmacotherapy, as soon as possible, and indicated 
that she would benefit from a day treatment or partial 
hospitalization program.  The psychologist summarized that 
not only was the Veteran not a candidate for vocational 
services at that time, she was "a most severely disabled 
young woman suffering from a severe bipolar disorder, or 
perhaps, a schizoaffective disorder."  

An April 2008 statement from a counselor with the 
Southwestern Pennsylvania Human Services Agency reflects that 
the veteran had been assessed as "alcohol dependent," and 
had attended substance abuse treatment from January through 
April 2008.

During a March 2009 VA examination, the Veteran reported that 
she was not receiving medical care for major depression at 
that time, but that she was considering whether to resume 
regular treatment.  She also reported that she had worked for 
a couple of months in 2005 at U Haul for twenty hours a week, 
but left because they had asked her to work more hours, which 
she found to be too stressful.  

Pursuant to the Board's most recent remand, the Veteran 
underwent a VA examination in March 2009.  The examination 
was extremely thorough, including psychological testing, a 
clinical interview, and a comprehensive review of the medical 
records in the Veteran's claims file, as shown by the 
extensive report prepared by the examiner.  The examiner 
systematically reviewed all of the various diagnoses assigned 
to the Veteran's disabilities over the years by different 
providers, and concluded that the diagnoses which were 
substantiated over time and which conformed to the DSM-IV, 
were that of recurrent major depressive disorder, which the 
examiner characterized as mild to moderate; alcohol abuse, 
cannabis abuse, history of cocaine abuse, and a borderline 
personality disorder.  The examiner specified that the 
substance abuse diagnoses and the personality disorder were 
unrelated to the Veteran's military service and unrelated to 
her major depression.  The examiner assigned a "current GAF 
due solely to service-connected condition" of 65, and an 
"overall GAF secondary to all conditions" of 50.  

The examiner provided the following summary regarding these 
conclusions:

It is this examiner's opinion that in addition to 
her [service connected] depression, she fulfills 
diagnostic criteria for substance abuse and her 
personality disorder.  These are not secondary to 
her service-connected depression nor are they part 
of her depression.  It appears quite clear that her 
ongoing substance abuse and characterological 
issues are the primary factor that affects her 
ability to obtain or maintain employment.  She has 
been through a vocational rehabilitation program in 
the past, but was unable to complete it due to 
interpersonal difficulties.  It also appears that 
her substance abuse is not being adequately 
addressed.  Given the ongoing substance abuse and 
her characterological issues, it is unlikely that 
she would be able to maintain employment.  Her 
service-connected condition of depression alone 
[does] not prevent her from engaging in a 
substantially gainful occupation.  Her service-
connected depression does not affect her ability to 
complete ordinary activities or activities of daily 
living or functioning.

In sum, throughout the time period at issue, from November 
1996 to the present, the Veteran has struggled with several 
major life events, including marriage, divorce, and 
bankruptcy.  She attempted to return to school; attempted to 
engage in serious psychotherapy; and attempted at least 
several jobs through the VA and on her own; all without 
success.  She also struggled with substance abuse and 
financial pressures throughout.  Her personality disorder, as 
manifested by interpersonal conflicts, difficulties with 
anger, and the inability to get along with other people is a 
recurrent theme in her medical records, and, as emphasized 
above, is separate from her service-connected major 
depression.

Upon a longitudinal review of the record pertaining to the 
time period from November 1996 to the present, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 50 percent, for this time 
period, under either the older or newer regulatory criteria.  
Perhaps the most salient point is that throughout the time 
period at issue, it appears the Veteran nonservice-connected 
disabilities of a personality disorder and substance abuse 
caused greater overall functional impairment than did her 
service-connected major depression.  In assigning the most 
appropriate disability rating, then, it is the responsibility 
of the VA to provide compensation for only that portion of 
her overall impairment that results from her service-
connected major depression, to the extent that the 
symptomatology can be separately identified.  

Although the various psychologists and psychiatrists who have 
interviewed the Veteran and authored written records now 
contained in the claims file have not agreed on the Veteran's 
exact diagnoses, they all identify some sort of personality 
disorder, substance abuse, and some sort of depression, as 
impacting upon her overall decreased ability to function in 
the greater world.  Several of the examiners and health care 
providers have specifically attributed the Veteran's anti-
social characteristics, and inability to maintain employment 
to her personality disorder.  For example the August 2000 VA 
examiner anticipated that she would have difficulty 
functioning in a job due to her personality disorder.  The 
Veteran's VA vocational rehabilitation caseworker attributed 
the Veteran's inability to work with others solely to her 
personality disorder.  The March 2009 examiner provided a 
specific explanation that the Veteran's ongoing substance 
abuse and characterological issues were the primary factor 
affecting her ability to obtain or maintain employment.  

The assignment of GAF scores between 43 and 60 throughout the 
time period at issue represents the assessments of mental 
health professionals that the veteran has "serious symptoms 
or any serious impairment in social, occupational or school 
functioning," or "moderate symptoms or moderate difficulty 
in social, occupational, or school functioning."  DSM-IV.  
These scores by themselves reflect an overall level of 
impairment which fits squarely into the criteria set forth 
for a 50 percent disability rating under either the older 
regulations or the newer regulations.  However, when viewed 
in light of the March 2009 examiner's explanation that the 
Veteran's assessment of functioning due solely to major 
depression is a score of 65 (reflecting "Some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well"), the 
conclusion that a higher disability rating is not warranted 
becomes inescapable. 

In light of our conclusion that neither the older nor the 
newer regulatory criteria provides a more favorable result 
for the Veteran, an exhaustive comparison of the two is not 
necessary.  We view the medical evidence as supporting a 
finding that the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired on account of her service-connected 
major depression.  Considerable industrial impairment due to 
depression is also demonstrated in the record.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1995).  However, we find, 
based upon the evidence of record and especially the 
persuasive analysis by the May 2009 VA examiner, that any 
further impairment in the Veteran's social and industrial 
capacity, beyond what could be deemed "considerable," is 
not due to her depression, but rather to her nonservice-
connected disabilities of a personality disorder and 
substance abuse.  

Similarly, applying the newer regulatory criteria to the 
Veteran's situation yields the conclusion that her service-
connected major depression results in reduced reliability and 
productivity, difficulty in understanding complex commands, 
impairment of memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintain effective work and social 
relationships.  While the Veteran does display many of the 
symptoms listed in the rating criteria for a 70 percent 
disability rating, such as illogical, obscure, or irrelevant 
speech, impaired impulse control, and difficulty in adapting 
to stressful circumstances; these symptoms have been 
attributed to her personality disorder and substance abuse, 
rather than to her major depression, by those examiners who 
have attributed her symptomatology to the different 
disabilities.  

Analyzed under either set of criteria, neither a 70 percent 
disability rating for major depression nor a 100 percent 
disability rating for major depression is warranted.  
38 C.F.R. § 4.132 (Diagnostic Code 9405) (1995); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2009).  The currently-assigned 
50 percent disability rating is the more nearly analogous 
rating best reflecting the level of impairment resulting from 
the Veteran's service-connected major depression.  The 
preponderance of the evidence is against the award of a 
higher disability rating and the benefit sought on appeal 
must be denied.

In reviewing this complex case, we considered awarding staged 
ratings to reflect the apparent increases in the Veteran's 
level of functioning during her marriage, and during the time 
period when she was receiving regular medical care for her 
mental health issues, but in light of our conclusion that the 
highest disability rating warranted during the entire period 
from November 1996 to the present is that of 50 percent, 
assigning a lower rating for any smaller period therein would 
not benefit the Veteran.  Concomitantly, however, it is 
reasonable to suppose that during the most difficult periods 
of her life, as outlined above, during the past fourteen or 
so years, she likely experienced periods of decreased 
functioning which are not adequately recorded in the record, 
as she did not seek regular mental health care, and thus does 
not have regular documentation of the course of her 
disability.  Thus, on balance, a 50 percent disability rating 
throughout the entire time period is the rating which most 
accurately represents her overall impairment due to major 
depression.

Generally, evaluating a disability using either the 
corresponding or analogous Diagnostic Codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  
For exceptional cases, VA has authorized the assignment of 
extraschedular ratings and provided the following guidance 
for awarding such ratings:

To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or 
the Director, [C & P], upon field station 
submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively 
to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If the RO or Board determines 
that (1) the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and (2) 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then (3) the case must be referred to an 
authorized official to determine whether, to accord justice, 
an extraschedular rating is warranted.  Neither the RO nor 
the Board is permitted to assign an extraschedular rating in 
the first instance; rather the matter must initially be 
referred to those officials who possess the delegated 
authority to assign such a rating.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 
423 (2009).  

In this case, there is no allegation or indication that the 
schedular criteria are inadequate for rating the impairment 
resulting from the Veteran's major depression.  Indeed, as 
discussed above, the Board held that the criteria set forth 
for a noncompensable disability rating more nearly 
approximated the symptomatology reflected in the evidence of 
record for the time period from April 1981 to March 1994.  
The Board also held that the criteria for a 50-percent 
disability rating more nearly approximated the Veteran's 
symptomatology arising from major depression subsequent to 
March 1994.  Thus, the Board concurs with the RO's 
determination that no referral for consideration of an 
extraschedular rating is warranted in this matter.

Unemployability

Initially, the Board notes that the Veteran is actually 
unemployed, as she has not worked regularly since the 1980s.  
She testified during a 1997 Board hearing that she had worked 
at a car wash briefly in 1994, during a 1999 VA examination, 
she reported that she was working as a telephone operator, at 
the February 2002 hearing she reported some seasonal part-
time work at Christmastime, and during the March 2009 VA 
examination, she stated she had worked at U Haul for a couple 
of months in 2005.

Major depression is the Veteran's sole service-connected 
disability.  A 50 percent disability rating is assigned.

The Veteran earned an Associates degree in Secretarial 
Science in May 1983, and apparently worked as a legal 
secretary for approximately two years.  In 1989, she applied 
for VA assistance in taking classes to become a flight 
attendant.  However, she did not attend classes and withdrew 
from the program.  She then submitted a September 1989 
statement to the VA education service indicating that she no 
longer intended to attend school, and requesting that the 
contributions she had made to her education fund during 
service be refunded to her.  

Social Security Records show that the Social Security 
Administration determined the Veteran is incapable of 
handling benefit payments due to a combination of a 
personality disorder, depression, and schizophrenia.  That 
agency determined that her primary diagnosis precluding work 
is that of schizotypal personality disorder.  She apparently 
does not receive Social Security Disability benefit payments; 
however, as her cumulative employment contributions 
throughout her lifetime were not sufficient to qualify for 
these benefits.

As described above, the Veteran was unable to complete a VA 
vocational rehabilitation program, due to her personality 
disorder.  She was eventually deemed unfeasible for 
employment; it was recommended that she focus on independent 
living skills and her emotional health, reducing as much 
stress as possible from her life.  In a February 2003 letter 
addressed to the Veteran's case worker, who as noted above is 
a neurorehabilitation psychologist, the Veteran's 
rehabilitation counselor manager and a rehabilitation 
counselor-in-training, made the following assessment:  

It is our recommendation she apply for individual 
unemployability status with the Veteran's 
Administration (sic).  We are comfortable with this 
recommendation due to the various attempts of [the 
Veteran] to work and become financially independent 
over the past year.  She is just not emotionally 
stable enough to handle the stressors of 
competitive work at this time, and it is obviously 
not from lack of trying.  We feel if she were 
granted individual unemployability it would relieve 
a large amount of stress, and allow [the Veteran] 
to focus on healing, and becoming more emotionally 
stable.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
or her particular physical disabilities are to be considered 
in making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither her nonservice-connected disabilities nor her age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose.  

As the Veteran has a single service-connected disability, 
which is rated as 50 percent disabling, a total disability 
rating is not supported on a schedular basis, as the criteria 
set forth above are not met.  As noted, however, a total 
disability rating for compensation based on unemployability 
may alternatively be assigned to a veteran who is unable to 
secure and follow a substantially gainful occupation by 
reason of his/her service-connected disabilities.  In this 
case, the evidence does not support the Veteran's claim that 
she is unable to secure and follow a substantially gainful 
occupation by reason of her service-connected major 
depression, however.  

The medical and other professional evidence of record is all 
to the effect that the Veteran is actually unemployable, due 
to the combination of all her psychiatric disabilities.  It 
is noteworthy, however, that none of the experts in this area 
have viewed the Veteran's unemployable status as permanent in 
nature.  Rather, they emphasize that with treatment, she 
should be able to maintain employment.  In particular, the 
Veteran's treating VA psychologist in December 2003 opined 
that the Veteran's mental functional limitations were 
expected to last between 30 days and nine months, and in 
February 2008, the psychologist who performed a vocational 
assessment stated that she might be able to perform part-
time, supervised work if her emotional status were to 
improve.  

The resolution of this claim, however, revolves not around 
whether she is actually unable to maintain employment, but 
whether she is unable to do so on account of her service-
connected major depression, without consideration of 
impairment arising from her other nonservice-connected 
disabilities.  In applying the law to the facts of this case, 
then, the Board finds that the Veteran is not rendered 
unemployable due to her service-connected major depression.  
In so concluding, we rely upon the opinions contained in the 
evidence of record, submitted by medical professionals and 
occupational, vocational professionals.  In particular, we 
note the well-explained conclusion rendered by the Veteran's 
VA case worker, who is a neurorehabilitation psychologist, to 
the effect that the Veteran's personality disorder, rather 
than her depression precluded her from working.  The other 
medical evidence of record, including her VA medical records 
and the records generated by the various Pennsylvania state 
agencies, only supports these conclusions.  

It is important at this point to distinguish the multiple 
medical opinions cited above from the February 2003 statement 
made by the Veteran's VA vocational rehabilitation case 
worker and the rehabilitation counselor-in-training.  They 
recommended that the Veteran apply for a total disability 
rating based upon individual unemployability, as they felt 
she was not employable, and was financially needy.  They did 
not, however, attribute her unemployability to her major 
depression; rather, they attributed her unemployability to 
her emotional instability.  It would appear that they were 
not entirely familiar with the criteria for an award of a 
total disability rating based upon individual unemployability 
and may not have realized that this award must be based 
solely upon impairment from service-connected disability.  It 
is especially noteworthy that this letter was addressed to 
the Veteran's case worker, the neurorehabilitation 
psychologist, who in his subsequent final report also 
recommended that the veteran reduce stress, but specifically 
attributed her inability to work to her personality disorder, 
and did not recommend an award of a total disability rating 
based upon individual unemployability due to service 
connected disability.

In sum, the preponderance of the evidence is against the 
Veteran's claim for a total disability rating based upon 
individual unemployability due to service connected 
disability.  The appeal is denied.


ORDER

An initial compensable disability rating for major depression 
from April 15, 1981, to March 13, 1994, is denied.

A disability rating greater than 50 percent for major 
depression from March 14, 1994, to the present, is denied.

A total disability rating based upon individual 
unemployability due to service connected disability is 
denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


